DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 1-8, 10-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (U.S. 2018/0285767 hereinafter Chew) in view of Khalid (U.S. 2019/0208007 hereinafter Khalid).
As Claim 1, Chew teaches a computer-implemented method comprising: 
receiving a request to generate an execution plan for executing a machine learning (ML) model using at least one of an edge device and a web services provider (Chew (¶0084 line 1-8, fig. 4 item 406, ¶0085, fig. 4 item 408), client 412 sends a request for machine learning prediction to edge server 406. Edge device’s confident level is compared with the threshold. If the confident level is lower, the request is sent to the cloud server 404 for re-classification), the request to include at least one objective for the execution of the ML model (Chew (¶0085 line 5-9), user set threshold is the objective for the execution of the ML model); 
executing at least the indicated portion of the usage of the ML model on the at least one of the host of the web services provider in conjunction with the edge device based at least in part on the execution plan (Chew (¶0085, fig. 4 item 408), edge device’s confident level is compared with the threshold. If the confident level is lower, the request is sent to the cloud server 404 for re-classification).
Chew may not explicitly disclose while Khalid teaches:
evaluating execution of usage of the ML model on web services provider hardware and on the edge device (Khalid (¶0048 line 2-24), usage of the web services (speed layer in network edge device) and the edge device (client) are evaluated) by comparing execution characteristics of executing the ML model on either the web services provider hardware or the edge device to generate comparative execution information for each step in the ML model (Khalid (¶0048 line 2-24, ¶0038 line 1-6), characteristics for comparison includes latencies and usage of resources. Each task or step is evaluated separately for an execution plan in client edge device, network edge device or cloud device), wherein the execution characteristics of executing the ML model on the edge device are based at least in part on a hardware characteristic of the edge device (Khalid (¶0048 line 2-24), latencies and resource usages of the client (local edge device) are evaluated); 
generating the execution plan for usage of the ML model based at least in part on the comparative execution information and network latency information (Khalid (¶0048 line 2-24), latencies and resource usages of the client (local edge device) are evaluated), wherein the execution plan comprises an indication of a portion of the usage of the ML model to be executed on at least one of a host of the webservices provider or the edge devices (Khalid (¶0038 line 1-6), each task or step is evaluated separately for an execution plan in client edge device, network edge device or cloud device); 
causing the plan of execution to be stored on the edge device (Khalid (¶0010 line 11-15), computer system offloads computer task to edge device for computation intensive task(s)); and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify respectively a local edge device and a server device of Chew instead be a local client device and an edge server device taught by Khalid because both references are related to executing plan for both local device and server, with a reasonable expectation of success. The motivation would be to provide an economical solution for extending the capability of the limited resources on the client device (Khalid (¶0002 line 5-10)).

	As Claim 4 and 5, the Claim is rejected for the same reasons as Claim 1.

	As Claim 7, besides Claim 4, Chew in view of Khalid teaches further comprising: 
updating the ML model to reflect the at least one portion of the ML model that is to be executed on the host of the non-edge device (Chew (¶0087 line 6-9), ML model in edge device is re-trained to improve accuracy).  

	As Claim 8, besides Claim 4, Chew in view of Khalid teaches wherein the ML model is executed on the host of the non-edge device as a container (Chew (¶0085, fig. 4 item 408), edge device’s confident level is compared with the threshold. If the confident level is lower, the request is sent to the cloud server 404 for re-classification).  

	As Claim 10, besides Claim 4, Chew in view of Khalid teaches wherein evaluating execution of the ML model on non-edge device hardware and on the edge device by comparing execution characteristics of the executing the ML model on either the non-edge device hardware or the edge device to generate comparative execution information for each step in the ML model comprises simulating execution of the ML model on the non-edge device (Chew (¶0085, fig. 4 item 408), edge device’s confident level is compared with the threshold. If the confident level is lower, the request is sent to the cloud server 404 for re-classification).  

	As Claim 11, besides Claim 10, Chew in view of Khalid teaches wherein the request includes characteristics of the edge device to be used in the simulating of execution of ML model by the edge device (Chew (¶0085, fig. 4 item 408), edge device’s confident level is compared with the threshold. If the confident level is lower, the request is sent to the cloud server 404 for re-classification).  

	As Claim 12, besides Claim 10, Chew in view of Khalid teaches wherein the request includes an identifier of the edge device and characteristics of the edge device to be used in the simulating of execution of ML model by the edge device are retrieved from a data store based on that identifier (Chew (¶0085, fig. 4 item 408), edge device’s confident level is compared with the threshold. If the confident level is lower, data and an identification code are sent to the cloud server 404 for re-classification).  

	As Claim 15, Chew teaches a system comprising: 
an edge device to execute at least a portion of a machine learning (ML) model (Chew (¶0084 line 1-8, fig. 4 item 406, ¶0085, fig. 4 item 408), client 412 sends a request for machine learning prediction to edge server 406); and 
a non-edge device coupled to the edge device (Chew (¶0084 line 1-8, fig. 4 item 406, ¶0085, fig. 4 item 408), client 412 sends a request for machine learning prediction to edge server 406. Edge device’s confident level is compared with the threshold. If the confident level is lower, the request is sent to the cloud server 404 for re-classification), the non-edge device including: 
memory to store program code (Chew (¶0084 line 1-8, fig. 4 item 406, ¶0085, fig. 4 item 408), cloud server 404); 
a processor (Chew (¶0084 line 1-8, fig. 4 item 406, ¶0085, fig. 4 item 408), cloud server) to execute the stored program code to cause:
The rest of the limitations are rejected for the same reasons as Claim 1.

As Claim 16, besides Claim 15, Chew in view of Khalid teaches wherein to execute the stored program is further to cause evaluating execution of the ML model on non-edge device hardware and on the edge device by comparing execution characteristics of the executing the ML model on either the non-edge device hardware or the edge device to generate comparative execution information for each step in the ML model (Khalid (¶0048 line 2-24, ¶0038 line 1-6), characteristics for comparison includes latencies and usage of resources. Each task or step is evaluated separately for an execution plan in client edge device, network edge device or cloud device).  

As Claim 17, Claim 17 is rejected for the same reasons as Claim 8. 
As Claim 19, Claim 19 is rejected for the same reasons as Claim 11.
As Claim 20, Claim 20 is rejected for the same reasons as Claim 12.

Claim 2-3, 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Khalid in further view of Houston et al. (U.S. 2014/0259109 hereinafter Houston).
As Claim 2, besides Claim 1, Chew in view of Khalid may not explicitly disclose while Houston teaches wherein the at least one objective is one or more of: 
an execution throughput of usage of the ML model, an amount of power to consume during execution of the ML model, and an amount of resources to be utilized by the edge device (Houston (¶0038), selection of edge server is based on client’s geographic proximity to edge server, load on each edge server, and speed/latency of the network …).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify edge device characteristics of Chew in view of Khalid instead be an edge device selection objectives taught by Houston because both references are related to selecting execution plan for local device and remote device, with a reasonable expectation of success. The motivation would be to conveniently and efficiently direct client devices to other edge servers (Houston (¶0036 line 13-15)).

As Claim 3, besides Claim 1, Chew in view of Khalid teaches:
generating the ML model from a ML algorithm using a data set prior to evaluating execution of the ML model (Chew (¶0083 line 1-4), local analytics engine is manually deployed when the edge server is deployed into an application),
Chew in view of Khalid may not explicitly disclose while Houston teaches
further comprising: 
wherein the request includes an identifier of a location of the ML algorithm and data set (Houston (¶0038), selection of edge server is based on client’s geographic proximity to edge server, load on each edge server, and speed/latency of the network … ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify edge device characteristics of Chew in view of Khalid instead be an edge device selection objectives taught by Houston because both references are related to selecting execution plan for local device and remote device, with a reasonable expectation of success. The motivation would be to conveniently and efficiently direct client devices to other edge servers (Houston (¶0036 line 13-15)).

As Claim 6, Claim 6 is rejected for the same reasons as Claim 3.

As Claim 13, besides Claim 4, Chew in view of Khalid teaches further comprising: 
determining a most optimal non-edge device hardware available to run the ML model (Houston (¶0038), selection of edge server is based on client’s geographic proximity to edge server, load on each edge server, and speed/latency of the network …).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify edge device characteristics of Chew in view of Khalid instead be an edge device selection objectives taught by Houston because both references are related to selecting execution plan for local device and remote device, with a reasonable expectation of success. The motivation would be to conveniently and efficiently direct client devices to other edge servers (Houston (¶0036 line 13-15)).

As Claim 14, Claim 14 is rejected for the same reason as Claim 2.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Khalid in further view of Cohen et al. (U.S. 10,803,399 hereinafter Cohen).
As Claim 9, besides Claim 4, Chew in view of Khalid may not explicitly disclose while Cohen teaches wherein the ML model is executed on the host of the non-edge device as a virtual machine instance (Cohen (col. 11 line 66 – col. 12 line 4, col. 17 line 29-30), ML model is executed on a virtual machine, container or other virtualization infrastructure).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine learning model of Chew in view of Khalid instead be a virtual machine instant taught by Cohen because the references are related to executing machine learning model, with a reasonable expectation of success. The motivation would be to provide a variety of environments for executing machine learning (Cohen (¶0017 line 29-30)).

As Claim 18, Claim 18 is rejected for the same reason as Claim 9.
Response to Arguments
Amendments to the Specification:
	Amendments to paragraphs [0020], [0026], [0032], [0047], [0057] and [0059] without new matters are accepted.
Claim rejections –35 U.S.C. §103:
	As Claims 1, 4-5, 10-12, 15-17 and 19-20, Applicants argue that Chew and Khalid does not disclose “generating the execution plan … characteristic of the edge device” (third paragraph of page 10 in the remarks) because Chew’s confident level and/or threshold is not hardware device (third paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    193
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    87
    639
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because Khalid teaches the evaluation of hardware characteristics. A combination of Khalid and Chew renders the current claimed obvious because both references are related to executing plan for both local device and server. See rejections above for further details.
	Other dependent Claims are not allowable for the same reasons above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Almeida et al. (U.S. 2022/0083386) teaches distribution of machine learning network in local machine and remote computing resource. Nosko et al. (U.S. 2019/0050714) teaches distribution of artificial intelligence as modules.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143